Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered May 2, 1985, convicting him of attempted robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial was sufficient to permit a rational trier of fact to find the defendant guilty beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621; People v Augustave, 123 AD2d 323). The mere fact that only one of the five complaining witnesses was able to provide a positive identification of the defendant as their assailant does not provide a basis to disturb the verdict. Moreover, the jury was entitled to resolve any discrepancies in the witnesses’ testimony in favor of the People, and to reject the evidence presented by the defendant as to his alibi defense (see, People v Contes, supra; People v Augustave, supra).
We also find no merit to the defendant’s other contention. Mollen, P. J., Thompson, Brown and Niehoff, JJ., concur.